                                                                       Case 2:20-cv-00419-SPL Document 1 Filed 02/26/20 Page 1 of 17



                                                                 1   Brett W. Johnson (#021527)
                                                                     Tracy A. Olson (#034616)
                                                                 2   SNELL & WILMER L.L.P.
                                                                     One Arizona Center
                                                                 3   400 E. Van Buren, Suite 1900
                                                                     Phoenix, Arizona 85004-2202
                                                                 4   Telephone: 602.382.6000
                                                                     Facsimile: 602.382.6070
                                                                 5   E-Mail: bwjohnson@swlaw.com
                                                                             tolson@swlaw.com
                                                                 6   Attorneys for Plaintiffs Rim Country Educational
                                                                     Alliance, Larry Sugarman, Richard Richey, and
                                                                 7   Jennifer J. Smith
                                                                 8
                                                                 9                        IN THE UNITED STATES DISTRICT COURT
                                                                10                              FOR THE DISTRICT OF ARIZONA
                                                                11
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Rim Country Educational Alliance, a
                                                                     political subdivision and separate legal       No.
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   entity organized under A.R.S. § 11-952.02;
                                                                     Larry Sugarman, an individual; Richard         Complaint for Declaratory and
                             LAW OFFICES

                              602.382.6000




                                                                14   Richey, an individual; Jennifer J. Smith, an   Injunctive Relief and Jury Trial
                                   L.L.P.




                                                                     individual,                                    Demand
                                                                15
                                                                                      Plaintiffs,
                                                                16
                                                                            v.
                                                                17
                                                                     Thomas P. Morrissey, Town of Payson
                                                                18   Mayor, in his official and personal
                                                                     capacities; Janell Sterner, Town of Payson
                                                                19   Vice-Mayor and Councilmember, in her
                                                                     official and personal capacities; James L.
                                                                20   Ferris, Town of Payson Councilmember, in
                                                                     his official and personal capacities;
                                                                21   Christopher Higgins, Town of Payson
                                                                     Councilmember, in his official capacity;
                                                                22   Steven L. Smith, Town of Payson
                                                                     Councilmember, in his official capacity;
                                                                23   Susan Tubbs-Avakian, Town of Payson
                                                                     Councilmember, in her official and
                                                                24   personal capacities; Barbara Underwood,
                                                                     Town of Payson Councilmember, in her
                                                                25   official capacity; the Town of Payson Town
                                                                     Council, a legislative body of the State of
                                                                26   Arizona; the Town of Payson, a municipal
                                                                     corporation of the State of Arizona,
                                                                27
                                                                                      Defendants.
                                                                28
                                                                       Case 2:20-cv-00419-SPL Document 1 Filed 02/26/20 Page 2 of 17



                                                                 1          For their Complaint against Defendants, Plaintiffs allege as follows:
                                                                 2                                 PRELIMINARY STATEMENT
                                                                 3          1.     This is an emergency action seeking injunctive and declaratory relief to void
                                                                 4   the Defendants’ unlawful removal attempt of Rim Country Educational Alliance’s
                                                                 5   (“RCEA”) Directors and enjoin Defendants from appointing replacements.
                                                                 6          2.     This action seeks a declaratory judgment that (a) the Payson Town Council’s
                                                                 7   vote to remove RCEA’s Directors violated the individual Directors’ due process rights; (b)
                                                                 8   the Payson Town Council’s “for cause” finding was deficient and thus, its attempted
                                                                 9   removal vote lacks legal force; and (c) the Payson Town Council must follow the terms of
                                                                10   RCEA’s Governance Agreement (“GA”) when removing or appointing Directors.
                                                                11          3.     This action seeks to enjoin all Defendants from (a) acting contrary to the terms
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   of the GA, and (b) furthering their improper removal vote in any way, including
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   appointment of alleged replacements.
                             LAW OFFICES

                              602.382.6000




                                                                14                                            PARTIES
                                   L.L.P.




                                                                15          4.     Plaintiff Rim Country Educational Alliance (“RCEA”) is a political
                                                                16   subdivision of the State of Arizona and a separate legal entity organized under A.R.S. § 11-
                                                                17   952.02 by an Intergovernmental Agreement (“IGA”) executed by the Towns of Payson and
                                                                18   Star Valley in Gila County.
                                                                19          5.     Plaintiff Larry Sugarman is an individual who resides in Payson, Arizona in
                                                                20   Gila County. He is a Director of RCEA.
                                                                21          6.     Plaintiff Richard Richey is an individual who resides in Payson, Arizona in
                                                                22   Gila County. He is a Director of RCEA.
                                                                23          7.     Plaintiff Jennifer J. Smith is an individual who resides in Payson, Arizona in
                                                                24   Gila County. She is a Director of RCEA.
                                                                25          8.     Defendant Town of Payson Town Council is the legislative body of the Town
                                                                26   of Payson, Gila County. This Complaint challenges the Payson Town Council’s action to
                                                                27   remove three Directors of RCEA.
                                                                28          9.     Defendant Town of Payson is a municipal organization of the State of

                                                                                                                -2-
                                                                        Case 2:20-cv-00419-SPL Document 1 Filed 02/26/20 Page 3 of 17



                                                                 1   Arizona. The Town of Payson is named as a Defendant in this action as an entity bound by
                                                                 2   the Payson Town Council’s conduct and a signatory of RCEA’s Governance Agreement.
                                                                 3          10.    Defendant Thomas P. Morrissey is an individual who, upon information and
                                                                 4   belief, resides in Payson, Arizona, Gila County. He is Mayor of the Town of Payson and a
                                                                 5   voting member of the Payson Town Council.
                                                                 6          11.    As one of the affirmative votes to remove the RCEA Directors, Morrissey is
                                                                 7   sued in his official and personal capacities.
                                                                 8          12.    Defendant Janell Sterner is an individual who, upon information and belief,
                                                                 9   resides in Payson, Arizona, Gila County. She is Vice-Mayor of the Town of Payson and a
                                                                10   voting member of the Payson Town Council.
                                                                11          13.    As one of the affirmative votes to remove the RCEA Directors, Sterner is sued
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   in her official and personal capacities.
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13          14.    Defendant James L. Ferris is an individual who, upon information and belief,
                             LAW OFFICES

                              602.382.6000




                                                                14   resides in Payson, Arizona, Gila County. He is a voting member of the Payson Town
                                   L.L.P.




                                                                15   Council.
                                                                16          15.    As the author of the legally deficient “for cause” statement and one of the
                                                                17   affirmative votes to remove the RCEA Directors, Ferris is sued in his official and personal
                                                                18   capacities.
                                                                19          16.    Defendant Christopher Higgins is a voting member of the Payson Town
                                                                20   Council. He is sued solely in his official capacity.
                                                                21          17.    Defendant Steven L. Smith is a voting member of the Payson Town Council.
                                                                22   He is sued solely in his official capacity.
                                                                23          18.    Defendant Susan Tubbs-Avakian is an individual who, upon information and
                                                                24   belief, resides in Payson, Arizona, Gila County. She is a voting member of the Payson Town
                                                                25   Council.
                                                                26          19.    As one of the affirmative votes to remove the RCEA Directors, Tubbs-
                                                                27   Avakian is sued in her official and personal capacities.
                                                                28          20.    Defendant Barbara Underwood is a voting member of the Payson Town

                                                                                                                   -3-
                                                                        Case 2:20-cv-00419-SPL Document 1 Filed 02/26/20 Page 4 of 17



                                                                 1   Council. She is sued solely in her official capacity.
                                                                 2                                JURISDICTION AND VENUE
                                                                 3          21.    This Court has jurisdiction to hear Plaintiffs claims pursuant to 28 U.S.C.
                                                                 4   §§ 1331, 1343(a)(3), 1367 and 42 U.S.C. §§ 1983 and 1988.
                                                                 5          22.    This Court has jurisdiction to grant declaratory relief pursuant to 28 U.S.C.
                                                                 6   §§ 2201 and 2202.
                                                                 7          23.    As individuals in their personal capacity who reside in Arizona, Arizona
                                                                 8   elected officials, or political subdivisions of Arizona, this Court has personal jurisdiction
                                                                 9   over Defendants.
                                                                10          24.    Venue is proper under 28 U.S.C. § 1391(b) because all Defendants reside and
                                                                11   a substantial part of events or omissions giving rise to claim occurred in this District.
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12                                  GENERAL ALLEGATIONS
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13          25.    In August 2011, the towns of Payson and Star Valley executed an IGA and
                             LAW OFFICES

                              602.382.6000




                                                                14   GA to form RCEA, a separate legal entity (“SLE”) under A.R.S. § 11-952.02.
                                   L.L.P.




                                                                15          26.    The GA is attached to this Complaint as Exhibit 1 and its terms are expressly
                                                                16   incorporated herein. See Exhibit 1.
                                                                17          27.    Article IV of the GA sets forth terms regarding RCEA’s Governing Board.
                                                                18          28.    Section 4.1 states that the Governing Board “shall consist of six (6) initial
                                                                19   Directors.”
                                                                20          29.    Section 4.2 states that each “Member” (the Towns of Star Valley and Payson)
                                                                21   “shall appoint three (3) Directors to the Entity’s Governing Body. . . . If the Entity utilizes
                                                                22   private placement funding, the financial entity providing such funding shall create a pre-
                                                                23   qualified candidate list with at least twice as many names as open positions to be filled.
                                                                24   During the term of such private placement funding, Members shall select Directors who are
                                                                25   on the prequalified list.”
                                                                26          30.    Section 4.3 states that Directors serve five-year terms and will serve until a
                                                                27   successor can be appointed by its respective Town.
                                                                28          31.    Section 4.4 states that “Directors may be removed only by their appointing

                                                                                                                 -4-
                                                                       Case 2:20-cv-00419-SPL Document 1 Filed 02/26/20 Page 5 of 17



                                                                 1   [Town] for cause.”
                                                                 2           32.   The Payson Town Council first appointed Sugarman as a Director of RCEA
                                                                 3   for a partial term on May 7, 2015 and reappointed him for a full term on November 17,
                                                                 4   2016. Director Sugarman’s current term ends on December 31, 2021.
                                                                 5           33.   The Payson Town Council appointed Richey as a Director of RCEA for a
                                                                 6   partial term on November 17, 2016. Director Richey’s term current ends on December 31,
                                                                 7   2020.
                                                                 8           34.   The Payson Town Council appointed Jennifer Smith as a Director of RCEA
                                                                 9   for a partial term on July 11, 2019. Director Smith’s term expired on December 31, 2019
                                                                10   but, pursuant to Section 4.3 of the GA, she continues to serve as an RCEA Director until a
                                                                11   replacement is duly appointed.
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12           35.   Currently, Rim Country Educational Foundation, LLC (“RCEF, LLC”) is the
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   financial entity providing private placement funding to RCEA.
                             LAW OFFICES

                              602.382.6000




                                                                14           36.   On December 16, 2019, Defendants expressed their prospective intention to
                                   L.L.P.




                                                                15   not appoint an individual to RCEA supplied to them on the “pre-qualified candidate list”
                                                                16   and thereby breached Section 4.2 of the GA.
                                                                17           37.   On January 15, 2020 the Payson Town Council met for a special meeting to
                                                                18   discuss and take “possible action regarding [RCEA] Board Member Appointment and/or
                                                                19   removal.”
                                                                20           38.   According to the Payson Town Council’s meeting minutes, as a part of this
                                                                21   discussion Ferris “read a prepared statement regarding the RCEA’s potential debt
                                                                22   obligations, director selection process, issues with the Arizona Department of
                                                                23   Environmental Quality (ADEQ), conflicts of interest concerns, and possible breeches [sic]
                                                                24   of the governance agreement.” (emphasis added).
                                                                25           39.   The Payson Town Council voted 4-3, with Morrissey, Sterner, Ferris, and
                                                                26   Tubbs-Avakian in favor of a motion to remove Directors Sugarman, Richey, and Smith “for
                                                                27   cause as stated in [Ferris’] previous statement.”
                                                                28           40.   Ferris’ statement contained factually and legally false allegations. Moreover,

                                                                                                                -5-
                                                                        Case 2:20-cv-00419-SPL Document 1 Filed 02/26/20 Page 6 of 17



                                                                 1   Ferris’ misleading statement did not identify any Director action that rose to the level of
                                                                 2   “for cause” removal.
                                                                 3          41.      Despite public efforts to do so, Directors Sugarman, Richey, and Smith were
                                                                 4   given no opportunity to respond to the allegations in Ferris’ statement.
                                                                 5          42.      The Payson Town Council noticed a Regular Meeting to be held on February
                                                                 6   27, 2020.
                                                                 7          43.      Item H.1.a. of Payson Town Council’s February 27, 2020 Agenda as amended
                                                                 8   states that the Town Council intends to take possible action regarding RCEA Board Member
                                                                 9   Appointments.
                                                                10                                   Ferris’ “For Cause” Statement
                                                                11          44.      Ferris’ statement was legally deficient for several reasons and therefore did
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   not meet the standard for a “for cause” removal.
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13          45.      Certain allegations in Ferris’ statement do not concern any Director action.
                             LAW OFFICES

                              602.382.6000




                                                                14   Because these allegations are devoid of Director action, they cannot serve as a basis for
                                   L.L.P.




                                                                15   their “for cause” removal.
                                                                16          46.      Despite being legally irrelevant to the removal of RCEA’s Directors, many of
                                                                17   these statements are also factually and legally inaccurate. Those allegations include, but are
                                                                18   not limited to:
                                                                19                a. “If the SLE can incur debt, it can create potential contingent liabilities for the
                                                                20                   town.”

                                                                21                b. “If the SLE can do whatever it wishes on its property it can create an adverse
                                                                                     effect on adjacent properties belonging to Payson citizens and the Town of
                                                                22                   Payson. If the SLE can solely determine the nature of what commercial
                                                                23                   enterprises can operate on the SLE property it can allow commercial activities
                                                                                     that may be detrimental to other existing commercial enterprises in the town.”
                                                                24
                                                                                  c. “The SLE has authority to and may purchase property that the Town would
                                                                25                   have otherwise acquired for the benefit of the citizens of Payson. The citizens
                                                                26                   of Payson have the privilege of voting for representatives that pledge to carry
                                                                                     out the policies that they agree with and if they fail, they can vote those
                                                                27                   representatives out of office at the next election.”
                                                                28                d. “When the SLE hand selects its directors that commit to advancing the agenda

                                                                                                                   -6-
                                                                        Case 2:20-cv-00419-SPL Document 1 Filed 02/26/20 Page 7 of 17



                                                                 1                   of the MHA RCEF board of directors, neither the citizens nor the parties that
                                                                 2                   created the SLE have any say in the action or the direction of the SLE and the
                                                                                     RCEA SLE is an entity that is not accountable to anyone except those who
                                                                 3                   control the purse strings.”
                                                                 4                e. “The MHA/RCEF and Kenny Evans have been allowed to benefit from the
                                                                                     actions and authority of the entity. Mr. Evans has claimed to have invested
                                                                 5
                                                                                     his own money into the MHA. Evans was Town of Payson Manager [sic] for
                                                                 6                   8 years in which the RCEA were created along with all the Intergovernmental
                                                                                     Agreements between the Town of Payson and the RCEA, RCEF, and MHA.
                                                                 7                   Mr. Evans negotiated the agreements, voted on the agreements, signed the
                                                                 8                   agreements between the Town of Payson and the RCEA and the RCEF. And
                                                                                     in my opinion, it appears to be a huge conflict of interest.”
                                                                 9
                                                                                  f. “We find that the Town of Payson may be contingently liable for debt
                                                                10                   obligations that the RCEA has or may have entered into.”
                                                                11
                                                                                  g. “RCEA SLE partners with the RCEF, a member organization of the MHAF.
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12                   Kenny Evans is president of the MHA and has personal financial involvement
                                                                                     in the MHA. Richard Johnson is a board member of the MHA and president
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13                   of the RCEF. John Naughton is treasurer of the MHA and on the RCEF board.
                                                                                     Jennifer Smith is on the MHA board and is on the RCEA board. Sanja Long
                             LAW OFFICES

                              602.382.6000




                                                                14
                                   L.L.P.




                                                                                     is on the RCEF board and is CEO of the MHA. The joint membership and
                                                                15                   multiple boards may not be a violation of A.R.S. codes however, the
                                                                                     membership, partnerships and agreements between the organizations and the
                                                                16
                                                                                     local governments is very concerning.”
                                                                17
                                                                18          47.      Certain portions of Ferris’ statement contained no allegation, but were instead

                                                                19   irrelevant recitations of state law or provisions of RCEA agreements. Without an express

                                                                20   statement that these recitations of law contribute to a “for cause” finding, these portions of

                                                                21   Ferris’ statement cannot serve as a basis for removal. Those portions of Ferris’ statement

                                                                22   include, but are not limited to:

                                                                23                a. “Section 3.1 the entity shall operate within an annually adopted budget and
                                                                                     shall comply with all state, all statues, laws and regulations including rules
                                                                24                   established by the government accounting standard board.”
                                                                25
                                                                                  b. “Section 7.3 Cancellation. This IGA is subject to the provisions of A.R.S.
                                                                26                   § 38-511 which provide for cancellation of contracts by the parties, Town of
                                                                                     Payson, Town of Star Valley, for certain conflicts of interest.”
                                                                27
                                                                                  c. “Section 7.5 No Third Party Beneficiaries. No term or provision of this IGA
                                                                28

                                                                                                                  -7-
                                                                       Case 2:20-cv-00419-SPL Document 1 Filed 02/26/20 Page 8 of 17



                                                                 1                   is intended to or shall be for the benefit of any person, firm, organization or
                                                                 2                   corporation not a party hereto and no such other person, firm, organization or
                                                                                     corporation shall have any right or cause of action hereunder.”
                                                                 3
                                                                                  d. “Article 15.3 Conflict of Interest-the entity and its directors are subject to
                                                                 4                   Arizona Conflict of Interest A.R.S. § 38-501 sequel [sic].”
                                                                 5          48.      All the remaining allegations in Ferris’ statement are either false statements
                                                                 6   of fact, legally inaccurate statements, or are allegations of conduct that does not rise to a
                                                                 7   “for cause” finding. In addition, some of these allegations concern Director conduct before
                                                                 8   some or all of the Directors were appointed. Regardless of the veracity of these statements,
                                                                 9   the actions of others cannot serve as a basis for the removal of Directors Sugarman, Richey,
                                                                10   and Smith. Those allegations include, but are not limited to:
                                                                11                a. “The SLE board of directors have been negligent in their responsibilities to
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12                   carry out the terms and provision of the following three agreements between
                                                                                     the SLE and the town of Payson: the first one is Resolution 2617, the
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13                   Intergovernmental Agreement dated July 6, 2011 and signed by Mayor Kenny
                                                                                     Evans on August 30, 2011; the second one is the Governance Agreement
                             LAW OFFICES

                              602.382.6000




                                                                14
                                                                                     attached as Exhibit A to the aforementioned Intergovernmental Agreement
                                   L.L.P.




                                                                15                   dated July 6, 2011 and signed by Kenny Evans on July 7, 2011; third one is
                                                                                     Town of Payson Resolution 2898 dated January 21, 2016 signed by Kenny
                                                                16                   Evans and it is an Intergovernmental Agreement between the Town of Payson
                                                                17                   and the RCEA for the purpose of having the Town of Payson provide review
                                                                                     and field inspections services on the SLE property. Resolution 2898 in the
                                                                18                   recitals did not include the RCEF however, the agreement includes the RCEF.
                                                                                     The agreement states that the RCEA has adopted zoning, building and
                                                                19
                                                                                     development codes section 150 through 154 of the Town of Payson which
                                                                20                   require plan reviews and field inspections.”
                                                                21                b. “Resolution 2617 our Intergovernmental Agreement the recital F states the
                                                                                     parties desire that the entity operate within the parameters of the Governance
                                                                22
                                                                                     Agreement as a political subdivision separate and distinct from each of the
                                                                23                   parties. On April 11, 2011, the RCEA SLE board approved a motion to
                                                                                     develop athletic fields. On May 16, 2019, the RCEA board passed Resolution
                                                                24                   16, which stated that the RCEA will no longer abide by the IGA and
                                                                25                   Resolution 2898 whereby the RCEA agreed to use the Town of Payson Public
                                                                                     Works Department and the Town of Payson Building permits, inspections,
                                                                26                   codes for development activities on the RCEA property.”
                                                                27                c. “The Intergovernmental Agreement, Resolution 2898, Section 1 has this
                                                                28                   statement ‘This agreement shall be effective as of the date written above and


                                                                                                                  -8-
                                                                     Case 2:20-cv-00419-SPL Document 1 Filed 02/26/20 Page 9 of 17



                                                                 1            shall remain in effect until December 31, 2020 or until cancelled upon 90 days
                                                                 2            written notice by either party.’ In other words, the Town was to receive a 90-
                                                                              day written notice of cancellation. The RCEA Board passed their Resolution
                                                                 3            on May 16th which appears to cancel Resolution 2898. No notice was given.
                                                                              So about 36 days after their resolution, the trees were bulldozed. RCEA
                                                                 4            Resolution Number 36 stated May 16, 2019 section 1 for sound reasons
                                                                 5            deemed by the board of the RCEA we hereby exempt the RCEA from all
                                                                              provisions of Payson Town Code and wave application of Resolution 29
                                                                 6            adopted January 14, 2016 and Resolution 32 adopted December 7, 2016 as it
                                                                              relates to development authorized by an affirmative vote of the board and
                                                                 7
                                                                              taken for and on behalf of the RCEA. There was no notice given to the town
                                                                 8            they bulldozed the property as I mentioned before which was approximately
                                                                              36 days from their vote to void that Resolution 2898 and that was a breach of
                                                                 9            the Intergovernmental Agreement. RCEA meeting minutes of the same date
                                                                10            May 16, 2019 recorded a motion by Rich Richey, seconded by Larry
                                                                              Sugarman, to affirm that RCEF, LLC member organization of the MHA is
                                                                11            authorized to build athletic fields on the campus property. The motion passed
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                              unanimously. There was also a motion to affirm authorization of the RCEF’s
                                                                12
                                                                              enterprise authority and was directed to proceed as acting agent. So the RCEF
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13            is the acting agent for and on behalf of the RCEA including any and all the
                                                                              above listed items. The Arizona Department of Environmental Quality
                             LAW OFFICES

                              602.382.6000




                                                                14            closure of July 11, 2019 notice of opportunity to correct deficiencies was
                                   L.L.P.




                                                                15            issued because the RCEA bulldozed the SLE property without first obtaining
                                                                              an ADEQ drainage permit.”
                                                                16
                                                                           d. “A document headed Property Master Plan Rim Country Educational Campus
                                                                17            dated November 30, 2015 states that the adoption of a plan incorporating
                                                                18            generally accepted planning principles is a requirement of the
                                                                              Intergovernmental Agreement that initially forms the RCEA in 2011. Where
                                                                19            are the generally accepted planning principles that were adopted as required?
                                                                              It also stated that the RCEA and the RCEF jointly owned 253 acres site which
                                                                20
                                                                              was another breach of the IGA.”
                                                                21
                                                                           e. “The SLE is in violation of A.R.S. § 41-151.14 and that states and local public
                                                                22            records management violation classification definition and A.R.S. § 39-101
                                                                              permanent public records quality storage violation and classification. The
                                                                23
                                                                              Town of Payson could seek remedy through A.R.S. § 39-121.02 action on
                                                                24            denial of access, costs and attorney fees damages which means that the
                                                                              financial statements that we have requested and have not received or that
                                                                25            anybody could request and not receive they could pursue under state statute
                                                                26            those documents.”

                                                                27         f. “In the Governance Agreement Article 4.2 because the entity has failed to
                                                                              provide the requested financial records and has failed to provide requested
                                                                28            evidence of any debt obligation the current board of directors have been

                                                                                                           -9-
                                                                       Case 2:20-cv-00419-SPL Document 1 Filed 02/26/20 Page 10 of 17



                                                                 1                   illegitimately placed on a prequalified list for selection by the town council.
                                                                 2                   The town has never received evidence of private placement funding such as
                                                                                     loan agreements or debt instruments. Loans extended from a third party for
                                                                 3                   the use of the SLE as a mechanism or tool for financial gain is not a legitimate
                                                                                     arm’s length transaction and may be construed as a fraudulent means to
                                                                 4                   control the board of directors of the RCEA.”
                                                                 5
                                                                                  g. “We have never received the requested Property Master Plan. … Article 14.3
                                                                 6                   the entity has not provided updated property master plans when required and
                                                                                     has not provided evidence that they have incorporated generally accepted
                                                                 7                   planning principles including steps to protect environmental areas and
                                                                 8                   appropriately buffer adjoining uses. The planned athletic fields abut
                                                                                     residential areas with no buffer.”
                                                                 9
                                                                                  h. “Article 8.2 within 90 days following the close of each year the governing
                                                                10                   body shall have cause to be conducted an independent annual audit of the
                                                                11                   proceeding year’s financial activities. The entity has failed to provide and
                                                                                     possibly to perform annual audits as required and as requested.”
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
                                                                                  i. “Article 14.1 all property owned by the entity shall be held in the name of the
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13                   entity. We know that an undivided one-half interest in the 253-acre forest
                                                                                     service property was transferred. I believe it was within a month of its being
                             LAW OFFICES

                              602.382.6000




                                                                14
                                   L.L.P.




                                                                                     purchased to the RCEF.”
                                                                15
                                                                                  j. “Article 15.2 Open Meeting Laws—the entity is subject to Arizona Open
                                                                16                   Meeting Laws. We know from RCEA Meeting Minutes that they had failed
                                                                17                   to comply with that in the past.”

                                                                18                k. “Bottom line is they failed to report to or provide any information to the Town
                                                                                     of Payson as a member of the RCEA SLE and a party to the above-mentioned
                                                                19                   agreements. So I do not think the town is asking too much that if we are a
                                                                20                   member organization a party to this SLE then we should be getting some kind
                                                                                     of financial statements.”
                                                                21
                                                                22          49.      Because Ferris’ statement provides neither facts nor any reasonable legal

                                                                23   basis to remove the Directors “for cause,” the Town Council’s conduct is invalid and

                                                                24   without legal effect.

                                                                25                                          COUNT ONE
                                                                                             (Declaratory Relief—Procedural Due Process)
                                                                26
                                                                27          50.      Plaintiffs incorporate each prior allegation.
                                                                28          51.      The U.S. Constitution prohibits government officials from depriving any

                                                                                                                  - 10 -
                                                                       Case 2:20-cv-00419-SPL Document 1 Filed 02/26/20 Page 11 of 17



                                                                 1   person of life, liberty, or property without due process of law. U.S. Const. Amend XIV, § 1.
                                                                 2          52.    Similarly, the Arizona Constitution provides that “[n]o person shall be
                                                                 3   deprived of life, liberty, or property without due process of law. Ariz. Const. Art. 2, § 4.
                                                                 4   The State constitution protects the same interests and is interpreted in the same manner as
                                                                 5   the Federal constitution. State v. Casey, 205 Ariz. 359, 362-63 ¶¶ 11-15 (2003) (superseded
                                                                 6   by statute on unrelated grounds).
                                                                 7          53.    Due process requires that prior to a deprivation of property, the property
                                                                 8   holder must be given notice and a meaningful opportunity to be heard. Matthews v.
                                                                 9   Eldridge, 424 U.S. 319, 333 (1976).
                                                                10          54.    Because RCEA Directors can only be removed “for cause,” Directors
                                                                11   Sugarman, Richey, and Smith had a vested property right in their position. Cleveland Board
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   of Educ. v. Loudermill, 470 U.S. 532, 538-39 (1985); Roberts v. City of Tucson, 122 Ariz.
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   91, 92 (1979); see also Farish v. Young, 18 Ariz. 298, 302 (1916) (“[W]here the removal
                             LAW OFFICES

                              602.382.6000




                                                                14   [of the local appointee] must be for cause, the power of removal can only be exercised when
                                   L.L.P.




                                                                15   charges are made against the accused, and after notice, with a reasonable opportunity to be
                                                                16   heard before the officer, or body having the power to remove.”).
                                                                17          55.    The Payson Town Council voted 4-3 to remove Directors Sugarman, Richey,
                                                                18   and Smith based on the verbal statement Ferris delivered at the Town Council meeting.
                                                                19          56.    The Payson Town Council did not give the Directors any opportunity to
                                                                20   respond to or refute the allegations that constituted its “for cause” determination.
                                                                21          57.    By removing Directors Sugarman, Richey, and Smith from their positions
                                                                22   without affording them an opportunity to be heard, Defendants violated the due process
                                                                23   protections afforded to Plaintiffs under State and Federal law.
                                                                24          58.    Morrissey, Sterner, Ferris, and Tubbs-Avakian were personally involved in
                                                                25   the Constitutional violation and acted under color of law. As such, they are liable in their
                                                                26   official and individual capacities. 42 U.S.C. § 1983; Monell v. Dept. of Social Services of
                                                                27   City of New York, 436 U.S. 658, 691 n. 55 (1978); City of Phoenix v. Yarnell, 184 Ariz. 310,
                                                                28   316 (1995).

                                                                                                                - 11 -
                                                                       Case 2:20-cv-00419-SPL Document 1 Filed 02/26/20 Page 12 of 17



                                                                 1             59.   Because the Town Council’s vote to remove the RCEA members is binding
                                                                 2   on the Town of Payson, the Town is similarly liable for this Constitutional violation. 42
                                                                 3   U.S.C. § 1983; Pembaur v. City of Cincinnati, 475 U.S. 469, 480 (1968), Yarnell, 184 Ariz.
                                                                 4   at 318.
                                                                 5             60.   Accordingly, this Court should enter a declaration that Defendants violated
                                                                 6   the Plaintiffs’ State and Federal due process rights when they illegally attempted to remove
                                                                 7   Directors Sugarman, Richey, and Smith from office without an opportunity to be heard.
                                                                 8                                        COUNT TWO
                                                                 9                       (Declaratory Relief—“For Cause” Determination)

                                                                10             61.   Plaintiffs incorporate each prior allegation.
                                                                11             62.   Pursuant to Section 4.4 of the GA, the Town of Payson could only remove
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Directors Sugarman, Richey, and Smith from the RCEA Board “for cause.”
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13             63.   “For Cause” is defined as “inefficiency, incompetency, or other kindred
                             LAW OFFICES

                              602.382.6000




                                                                14   disqualification.” Farish, 18 Ariz. at 302; Johnson v. Mofford, 193 Ariz. 540, 543 (App.
                                   L.L.P.




                                                                15   1998).
                                                                16             64.   The Payson Town Council voted 4-3 to remove Directors Sugarman, Richey,
                                                                17   and Smith “for cause” based solely on Ferris’ prepared statement.
                                                                18             65.   Ferris’ statement does not constitute an adequate “for cause” determination
                                                                19   because the statement contained false, misleading, and irrelevant allegations and did not
                                                                20   allege any factually or legally supportable “inefficiency, incompetency, or other kindred
                                                                21   disqualification.” Farish, 18 Ariz. at 302.
                                                                22             66.   Defendants impermissibly removed Directors Sugarman, Richey, and Smith
                                                                23   from office without due process and without a valid finding of for cause.
                                                                24             67.   Accordingly, this Court should enter a declaration that Ferris’ statement was
                                                                25   not a sufficient “for cause” statement and, as a result, Defendants’ vote to remove Directors
                                                                26   Sugarman, Richey, and Smith is invalid and lacks any legal force.
                                                                27
                                                                28

                                                                                                                   - 12 -
                                                                       Case 2:20-cv-00419-SPL Document 1 Filed 02/26/20 Page 13 of 17



                                                                 1                                        COUNT THREE
                                                                 2                                      (Breach of Contract)

                                                                 3          68.    Plaintiffs incorporate each prior allegation.

                                                                 4          69.    The elements of a breach of contract claim are 1. the existence of a contract;

                                                                 5   2. that a party to the contract breached a term of the agreement; and 3. damages resulted

                                                                 6   from the breach. See Thomas v. Montelucia Villas, LLC, 232 Ariz. 92, 96 (2013).

                                                                 7          70.    A third-party beneficiary may bring contract claims if “(1) an intention to

                                                                 8   benefit [the claimant is] indicated in the contract itself; (2) [t]he contemplated benefit [is]

                                                                 9   both intentional and direct; and (3) it . . . definitely appear[s] that the parties intend to

                                                                10   recognize the third party as the primary party in interest.” Ansley v. Banner Health Network,

                                                                11   246 Ariz. 240, 254 ¶ 45 (App. 2019) (internal quotation marks omitted).
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12          71.    Here, the IGA and GA are valid contracts executed by the Towns of Payson
Snell & Wilmer




                                                                     and Star Valley.
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES




                                                                            72.    RCEA is a third-party beneficiary that can enforce its rights under the GA
                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15   because (1) the GA’s sole purpose is to govern RCEA and its relationship with the Towns

                                                                16   of Payson and Star Valley, and thus is intended to benefit RCEA; (2) the benefit is

                                                                17   intentional and direct; and (3) the fact that the GA’s title and sole subject is RCEA evidences

                                                                18   the parties’ intention to recognize RCEA as the primary party in interest.

                                                                19          73.    Section 4.4 of the GA states that “Directors may be removed only by their

                                                                20   appointing [Town] for cause.”

                                                                21          74.    The Town of Payson breached Section 4.4 of the GA when it, by and through

                                                                22   the Payson Town Council, removed Directors Sugarman, Richey, and Smith from the Board

                                                                23   of RCEA without a valid for cause finding.

                                                                24          75.    Plaintiffs have suffered damage from the Town of Payson’s action because

                                                                25   Directors Sugarman, Richey, and Smith have been removed from their duly appointed

                                                                26   office without due process and without cause.

                                                                27          76.    Accordingly, the Town of Payson breached the GA and the Court should

                                                                28   enjoin Defendants from acting contrary to the terms of the GA.


                                                                                                                - 13 -
                                                                       Case 2:20-cv-00419-SPL Document 1 Filed 02/26/20 Page 14 of 17



                                                                 1                                        COUNT FOUR
                                                                 2                (Breach of the Implied Covenant of Good Faith and Fair Dealing)

                                                                 3          77.      Plaintiffs incorporate each prior allegation.

                                                                 4          78.      The implied “covenant of good faith and fair dealing protects the right of the

                                                                 5   parties to an agreement to receive the benefits of the agreement that they have entered into.

                                                                 6   The denial of a party’s right to those benefits, whatever they are, will breach the duty of

                                                                 7   good faith implicit in the contract.” Woerth v. City of Flagstaff, 167 Ariz. 412, 418 (1990)

                                                                 8   (quoting Wagenseller, 147 Ariz.370, 385 (1985)).

                                                                 9          79.      A third-party beneficiary may bring contract claims if “(1) an intention to

                                                                10   benefit [the claimant is] indicated in the contract itself; (2) [t]he contemplated benefit [is]

                                                                11   both intentional and direct; and (3) it . . . definitely appear[s] that the parties intend to
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   recognize the third party as the primary party in interest.” Ansley v. Banner Health Network,
Snell & Wilmer




                                                                     246 Ariz. 240, 254 ¶ 45 (App. 2019) (internal quotation marks omitted).
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES




                                                                            80.      Here, the IGA and GA are valid contracts executed by the Towns of Payson
                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15   and Star Valley.

                                                                16          81.      RCEA is a third-party beneficiary that can enforce its rights under the GA

                                                                17   because (1) the GA’s sole purpose is to govern RCEA and its relationship with the Towns

                                                                18   of Payson and Star Valley, and thus is intended to benefit RCEA; (2) the benefit is

                                                                19   intentional and direct; and (3) the fact that the GA’s title and sole subject is RCEA evidences

                                                                20   the parties’ intention to recognize RCEA as the primary party in interest.

                                                                21          82.      Section 4.4 of the GA states that “Directors may be removed only by their

                                                                22   appointing [Town] for cause.”

                                                                23          83.      The terms of the GA indicate that RCEA and its Directors are intended to

                                                                24   receive the benefits that accompany a “for cause” removal standard. Specifically, the “for

                                                                25   cause” removal term entitles Directors Sugarman, Richey, and Smith to procedural due

                                                                26   process and a valid for cause determination.

                                                                27          84.      Plaintiffs did not receive the benefit intended from Section 4.4 of the GA. As

                                                                28   a result, Plaintiffs suffered damage from the Town of Payson’s action because Directors


                                                                                                                  - 14 -
                                                                       Case 2:20-cv-00419-SPL Document 1 Filed 02/26/20 Page 15 of 17



                                                                 1   Sugarman, Richey, and Smith have been removed from their duly appointed office without
                                                                 2   due process and without cause.
                                                                 3          85.    The Town of Payson exercised its contractual powers in bad faith.
                                                                 4          86.    Accordingly, as the Town of Payson breached its implied covenant of good
                                                                 5   faith and fair dealing it owed to Plaintiffs, Defendants should be enjoined from acting
                                                                 6   contrary to the terms of the GA.
                                                                 7                                          COUNT FIVE
                                                                 8                                        (Injunctive Relief)

                                                                 9          87.    Plaintiffs incorporate each prior allegation.
                                                                10          88.    The Defendants removed Directors Sugarman, Richey, and Smith from office
                                                                11   without any due process or legitimate finding of “for cause” removal.
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12          89.    Federal Rule of Civil Procedure 65 permits a Court to issue a temporary
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   restraining order and enter preliminary injunctive relief when 1) the plaintiff is likely to
                             LAW OFFICES

                              602.382.6000




                                                                14   succeed on the merits, 2) the plaintiff will be irreparably harmed, 3) the balance of hardships
                                   L.L.P.




                                                                15   favor injunctive relief, and 4) public interest is furthered by the injunction. See Winter v.
                                                                16   Nat’l Res. Defense Coun., 555 U.S. 7, 20 (2008); Washington v. Trump, 847 F.3d 1151,
                                                                17   1159 n.3 (9th Cir. 2017) (noting that the standards for obtaining a temporary restraining
                                                                18   order and a preliminary injunction are “substantially identical”). The standard for issuing
                                                                19   permanent injunctive relief is substantially the same as the preliminary injunction standard
                                                                20   except that the plaintiff must prove actual success on the merits, rather than a likelihood of
                                                                21   success. See eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006); 42 Am. Jur. 2d
                                                                22   Injunctions § 11.
                                                                23          90.    On the merits, Plaintiffs have proven that the removal of Directors Sugarman,
                                                                24   Richey, and Smith was improper because it violated their due process rights and there was
                                                                25   no valid finding of “for cause.”
                                                                26          91.    Defendants’ actions have caused and continue to cause irreparable harm to
                                                                27   Plaintiffs, the balance of hardships favors Plaintiffs, and public policy favors reinstating the
                                                                28   improperly removed Directors.

                                                                                                                 - 15 -
                                                                       Case 2:20-cv-00419-SPL Document 1 Filed 02/26/20 Page 16 of 17



                                                                 1         92.    The invalid removal creates uncertainty regarding RCEA’s governance and
                                                                 2   unduly deprives Sugarman, Richey, and Jennifer Smith from fulfilling their duties as
                                                                 3   Directors of RCEA.
                                                                 4         93.    Defendants have evidenced an intent to act in furtherance of their improper
                                                                 5   removal by including discussion of RCEA appointments on the Payson Town Council
                                                                 6   Agenda for its February 27, 2020 Regular Meeting.
                                                                 7         94.    Because actions taken at this meeting would attempt to further Defendants’
                                                                 8   improper removal, speedy resolution of this matter is of utmost importance.
                                                                 9         95.    Because Defendants’ removal of Directors Sugarman, Richey, and Smith was
                                                                10   improper, a temporary restraining order, preliminary injunction, and permanent injunctive
                                                                11   relief is appropriate to stay the Payson Town Council’s removal of Directors Sugarman,
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Richey, and Smith and enjoin the Defendants from any further action consistent with their
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   vote, including appointment of alleged replacements.
                             LAW OFFICES

                              602.382.6000




                                                                14         96.    Further, this Court should annul and void the Payson Town Council’s removal
                                   L.L.P.




                                                                15   of Directors Sugarman, Richey, and Smith.
                                                                16         WHEREFORE, Plaintiffs request judgment against Defendants as follows:
                                                                17         a.     Declare that Defendants violated Director Sugarman’s, Richey’s, and Smith’s
                                                                18   Federal and State due process rights when Defendants removed them without an
                                                                19   opportunity to respond to the reasons for removal;
                                                                20         b.     Declare that Ferris’ statement was legally deficient, cannot support a finding
                                                                21   of “for cause,” and thus, Defendants’ invalid removal of Directors Sugarman, Richey, and
                                                                22   Smith was invalid and lacks legal force;
                                                                23         c.     Declare that Defendants may only appoint and remove Directors in
                                                                24   accordance with Section 4.2 of the GA;
                                                                25         d.     Enjoin Defendants from acting contrary to the terms of the GA and enforce
                                                                26   the GA’s “for cause” removal standard and its associated protections;
                                                                27         e.     Stay the Payson Town Council’s removal vote and enjoin the Defendants
                                                                28   from acting consistent with their attempted removal of Sugarman, Richey, and Jennifer

                                                                                                                - 16 -
                                                                       Case 2:20-cv-00419-SPL Document 1 Filed 02/26/20 Page 17 of 17



                                                                 1   Smith as Directors of RCEA, including any attempt to appoint alleged replacements;
                                                                 2          f.     Annul and void the Town Council’s removal determination;
                                                                 3          h.     Award Plaintiffs’ attorneys’ fees pursuant to 42 U.S.C. § 1988, A.R.S. § 12-
                                                                 4   341.01, and the private attorney general doctrine;
                                                                 5          i.     Plaintiffs’ reasonable costs pursuant to A.R.S. § 12-341 and § 12-1840;
                                                                 6          j.     Interest on such fees and costs, from the date of judgment, at the highest legal
                                                                 7   rate allowable by law until paid in full; and
                                                                 8          k.     For such other relief as the Court deems just.
                                                                 9                                    JURY TRIAL DEMAND
                                                                10          Plaintiffs demand a jury trial on all issues so triable.
                                                                11          DATED this 26th day of February, 2020.
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12                                                        SNELL & WILMER L.L.P.
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES

                              602.382.6000




                                                                14                                                    By: /s/ Brett W. Johnson
                                   L.L.P.




                                                                                                                         Brett W. Johnson
                                                                15                                                       Tracy A. Olson
                                                                                                                         One Arizona Center
                                                                16                                                       400 E. Van Buren, Suite 1900
                                                                                                                         Phoenix, Arizona 85004-2202
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                                 - 17 -
